COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SERGIO FRAIRE,                                 §
                                                                No. 08-12-00280-CV
                  Appellant,                    §
                                                                 On Appeal from the
 v.                                             §
                                                               County Court at Law #3
 BUDGET RENT-A-CAR OF EL PASO,                  §
 INC.,                                                        of El Paso County, Texas
                                                §
                  Appellee.                                    (Cause No. 2010-3086)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in

that part of the granting of summary judgment on the issue of duty to warn or issue safety

instructions. We therefore affirm that part of the judgment. We conclude there was error in that

part of the summary judgment as to the issue of duty to furnish adequate equipment. We

therefore reverse that part of the judgment and remand to the trial court for further proceedings

consistent with this Court’s opinion. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.